Hurt, Judoe.
Appellant was convicted of an assault to kill and murder one Wm. Hill, and his punishment was assessed at confinement in the penitentiary for a term of three years. The State proved by several witnesses that the appellant fired his pistol into a crowd of colored persons, the second shot taking effect in Wm. Hill’s shoulder.
*520Appellant proved by Bill Wright that there was an altercation between the door-keeper and the defendant about the fees due by defendant (the shooting occurred at a dance), and about the time of the altercation the door-keeper placed his hand in his pocket and stepped back; he was fronting defendant, Celia Shepherd and-Washington, and a shot was heard in the direction of the door-keeper, and immediately two other shots.
By Celia Shepherd, “that she was standing by the side of defendant when the first shot was fired, the door-keeper being in front of them. That she heard just before the first shot some words between the door-keeper and defendant. After these words she saw the door-keeper go to the proprietor of the house and have a talk with him. And after this conversation the door-keeper came back in front of witness and defendant, with his hand in his pocket. He stepped back and a shot was fired from the direction of the doorkeeper; that this shot went through a handkerchief that was in the hand of the witness; that defendant did not fire the first shot.
It will readily be seen that self-defense was the defense relied by the defendant to defeat a conviction. Upon this subject _d court charged the jury: “ 8th. If you believe from the evidence that the defendant shot off and discharged a pistol, loaded with gunpowder and leaden balls, at one Martin, or the person who kept the door at the dance, but you also believe that at or before the time of such shooting it reasonably appeared to the defendant from some act then done or word spoken, or such words coupled with the acts of said Martin or other person, that such person was about to murder or maim the defendant, and he shot in consequence thereof, and Hill was wounded thereby, you will find the defendant not guilty.
“ 9th. If you believe from the evidence that Martin, the doorkeeper, made an unlawful and violent attack, such as produced a reasonable expectation or fear of death or serious bodily harm upon the defendant, and that defendant resorted to all means in his power to prevent the injuries, except to retreat, and that he fired off and discharged his pistol at said Martin while said Martin was in the very act of making such unlawful attack; then, under these circumstances, if you believe said Hill was struck by a ball from defendant’s pistol, you will find the defendant not guilty.”
Article 574 of the Penal Code does not qualify, enter into or refer to article 572, but has reference to article 570. Hence if the attack is such as produces a reasonable expectation or fear of death or some serious bodily harm, the party thus attacked is not required to *521resort to all other means for the prevention of the injury. If, however, another person interferes in behalf of the party about to be injured, he will not be justified in killing the aggressor unless the life or person of the injured party is in peril by reason of such attack upon his property. (Horbach v. The State, 43 Texas, 242.)
For the errors in the charge of the court the judgment is reversed and the cause remanded.
Reversed and remanded»
[Opinion delivered February 4,1885.]